Title: From George Washington to Benjamin Lincoln, 11 November 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Head Quarters 11th Novemr 1782
                  
                  I have been honored with your favor of the 31st ulto—You cannot be too pressing in your endeavours to procure Blankets, which will be as much wanted as you can imagine—nor is any time to be lost in forwarding the other Articles ordered by you.
                  Colo. Dayton is so exceedingly uneasy on account of the promotion which he has long conceived himself intitled to, that he has come to a resolution to resign, unless he sees a certainty of obtaining it—For this purpose, he has procured liberty to go to Philada.  I could not give him a particular recommendation because it might have been interfering with plans which may have been adopted in consequence of the report which you may have made since your return from the Army, and because I would not wish to interest myself in behalf of an individual, when a number of others, under similar circumstances, are waiting the determination of Congress—Thus much I cannot help saying, that as not only Colo. Dayton, but most of the other Gentlemen who have like pretensions, are Officers of merit, and intitled to public notice from their long standing, it will give me great pleasure to see such a system adopted, as will make provision for them all, in a manner agreeable to their wishes.  I have the honor to be &c.
                  
               